       Case 1:18-cv-11557-RA Document 12 Filed 01/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


NEW YORK CIVIL LIBERTIES
UNION,
                                                         Case No. 18-CV-11557

                     Plaintiff,                          AFFIDAVIT OF
                                                         SERVICE
       v.

UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                     Defendant.



STATE OF NEW YORK                   )
COUNTY OF NEW YORK                  ) ss:

I, BEN CHOI, being duly sworn, depose and say that:

       1. I am not a party to the above-captioned action, am 18 years of age or older,
          and am an employee of the New York Civil Liberties Union.

       2. On the 30th day of January, 2019, I served one true copy of the Court's Order
          and Notice of Initial Conference in the above-captioned action upon the
          Assistant U.S. Attorney representing Defendant in this matter at the following
          email address.

       3. The email address at which service was made is as follows:

              Andrew.Krause@usdoj.gov

       4. The method of service was by email after the Assistant U.S. Attorney
          representing Defendant in this matter consented to service by email on the
          30th day of January, 2019.

       5. The name of the person served is as follows:

              Andrew Krause
              Assistant U.S. Attorney
              Southern District of New York
         Case 1:18-cv-11557-RA Document 12 Filed 01/30/19 Page 2 of 2




Dated:          January 30, 2019
                New York, N.Y.


                                                           BEN CHOI




Sworn to before me this
'3>0 day of January, 2019




           M y Co mm ission Exp ires April 20 . 2019




                                                       2
